               Case 3:18-cr-00462-VC Document 134 Filed 09/15/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KRISTINA GREEN (NYBN 5226204)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6912
 7        FAX: (415) 436-7027
          Kristina.Green@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 18-00462 VC
                                                      )
14           Plaintiff,                               ) STIPULATION AND [PROPOSED] ORDER ON
                                                      ) PRETRIAL SCHEDULE AS MODIFIED
15      v.                                            )
                                                      )
16   THOMAS KELLER,                                   )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20           On March 23, 2021, the parties in the above-captioned matter appeared before the Court for a

21 trial status conference. Dkt. 109 (Min. Entry). The Court scheduled the jury trial in this case to begin

22 on November 8, 2021 and scheduled the pretrial conference for October 13, 2021. Id. On July 19,

23 2021, the parties filed a joint stipulation and [proposed] order on a pretrial schedule. Dkt. 117. During a

24 status conference held on July 21, 2021, the Court reset the pretrial conference for October 29, 2021.

25 Dkt. 122 (Min. Entry). The parties now file this revised joint stipulation and [proposed] order on the

26 pretrial schedule that reflects the revised pretrial conference date and ensuing adjustments to other

27 pretrial dates.

28 //

     STIP. AND [PROP.] ORDER ON PRETRIAL SCHEDULE
     CR 18-00462 VC                    1                                                v. 7/10/2018
            Case 3:18-cr-00462-VC Document 134 Filed 09/15/21 Page 2 of 4




 1        The parties now agree and stipulate to the following pretrial filing and trial schedule:

 2                                     EVENT                                          DATE
 3         404(b) Notice                                                       September 29, 2021
 4         Brady, Jencks, Giglio Deadline; Expert Witness Disclosures            October 1, 2021
 5         Exhibit Lists                                                         October 7, 2021
 6         Joint Pretrial Statement
           Motions in Limine                                                     October 15, 2021
 7
           Oppositions to Motions in Limine
 8         Joint Proposed Jury Instructions
           Joint Proposed Verdict Form
 9         Joint Proposed Additional Questions
           Objections to Standard Jury Questionnaire
10         Joint Proposed Description of the Case                                October 22, 2021
           Joint Involved Individuals List
11         Proposed Additional Voir Dire
           Witness Lists
12
           Pretrial Conference
13                                                                               October 29, 2021
           Arrangement of Daily Transcript or Real-Time Reporting               November 1, 2021
14
           Contact Courtroom Deputy Regarding Courtroom Layout and              November 1, 2021
15         Technology
16         Parties to Receive Questionnaire Responses from Jury Office          November 2, 2021
           & Prepare For Cause and Preemptory Strikes                                    4
17
           Submission of Trial Exhibits                                         November 3, 2021
18         Joint Lists of Names, Places, Uncommon Terms, and
           Acronyms
19
           Hearing re: Excusals for Venire Members                             November 4, 2021 at
20                                                                                  11 a.m.
                                                                                   2:00 PM
21
           Courtroom Walk-through & Technology Testing                          November 5, 2021
22
           Jury Selection                                                      November 8, 2021, 9
23                                                                                a.m. to 2 p.m.

24
     //
25
     //
26

27 //

28 //

     STIP. AND [PROP.] ORDER ON PRETRIAL SCHEDULE
     CR 18-00462 VC                    2                                               v. 7/10/2018
            Case 3:18-cr-00462-VC Document 134 Filed 09/15/21 Page 3 of 4




 1        IT IS SO STIPULATED.

 2 DATED:      September 7, 2021                      /s/                  ___
                                             KRISTINA GREEN
 3                                           ROSS WEINGARTEN
                                             Assistant United States Attorneys
 4

 5 DATED:      September 7, 2021                      /s/               ___
                                             DAVID RIZK
 6                                           ELIZABETH FALK
                                             Counsel for Defendant Thomas Keller
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER ON PRETRIAL SCHEDULE
     CR 18-00462 VC                    3                                  v. 7/10/2018
               Case 3:18-cr-00462-VC Document 134 Filed 09/15/21 Page 4 of 4




 1                                           [PROPOSED] ORDER ED AS MODIFIED

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court and for good cause shown, the Court adopts the dates set forth in the parties’ stipulated pretrial

 4 schedule.

 5          IT IS SO ORDERED.

 6
           09/15/2021
 7 DATED: ___________________                                     _______________________                ____
                                                                  THE HON. VINCE CHHABRIA
 8                                                                United States District Judge

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER ON PRETRIAL SCHEDULE
     CR 18-00462 VC                    4                                                 v. 7/10/2018
